



Exhibit 10.1




KEY TECHNOLOGY, INC.


FORM OF INDEMNITY AGREEMENT


This Agreement is made as of _____________, by and between KEY TECHNOLOGY, INC.,
an Oregon corporation (the "Corporation"), and ___________ (the "Indemnitee"), a
director and/or officer of the Corporation.


WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers of the Corporation the most capable persons available and persons
who have significant experience in business, corporate and financial matters;
and


WHEREAS, the Corporation has identified the Indemnitee as a person possessing
the requisite background and abilities and desires him to serve as an officer or
as a member of its Board of Directors; and


WHEREAS, the substantial increase in corporate litigation may, from time to
time, subject directors and officers to burdensome litigation, the risks of
which frequently far outweigh the advantage of serving in such capacity; and


WHEREAS, in recent times the costs of directors' and officers' liability
insurance has increased and the availability of such insurance has been severely
limited; and


WHEREAS, the Corporation and the Indemnitee recognize that serving as a director
and/or officer of a corporation at times calls for subjective evaluations and
judgments upon which reasonable men may differ and that, in that context, it is
anticipated and expected that directors and officers of corporations will and do
from time to time commit actual or alleged errors or omissions in the good faith
exercise of their corporate duties and responsibilities; and


WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers to the fullest extent permitted by law; and


WHEREAS, the Articles of Incorporation (the "Articles") and the Bylaws of the
Corporation require indemnification of the directors and officers of the
Corporation to the fullest extent permitted by the Oregon Business Corporation
Act (the "Act"); the Articles, the Bylaws and the Act expressly provide that the
indemnification provisions set forth in the Articles, the Bylaws and the Act,
respectively, are not exclusive, and thereby contemplate that contracts may be
entered into between the Corporation and directors and/or officers of the
Corporation with respect to indemnification of directors and/or officers; and


WHEREAS, the Corporation and the Indemnitee desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Indemnitee's service on behalf of the Corporation and with regard to claims for
loss, liability, expense or damage which, directly or indirectly, may arise out
of or relate to such service.


NOW THEREFORE, the Corporation and the Indemnitee agree as follows:


1.Agreement to Serve.


The Indemnitee shall serve as a director and/or officer of the Corporation for
so long as the Indemnitee is duly elected or appointed or until such time as the
Indemnitee tenders a resignation in writing.


2.Definitions.


As used in this Agreement:


(a)The term "Proceeding" shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the right of the Corporation or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which the Indemnitee may be or may have been involved as a party,
witness or otherwise, by reason of the fact that the Indemnitee is or was a
director and/or officer of the Corporation, or is or was serving at the request
of the





--------------------------------------------------------------------------------





Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, whether or not serving in
such capacity at the time any liability or expense is incurred for which
exculpation, indemnification or reimbursement can be provided under this
Agreement.


(b)The term "Expenses" includes, without limitation, expense of investigations,
judicial or administrative proceedings or appeals, amounts paid in settlement by
the Indemnitee, attorney, accountant and other professional fees and
disbursements and any expenses of establishing a right to indemnification under
Section 8 of this Agreement, but shall not include the amount of judgments or
fines against the Indemnitee.


(c)References to "other enterprise" shall include, without limitation, employee
benefit plans; references to "fines" shall include any excise tax assessed with
respect to any employee benefit plan; references to "serving at the request of
the Corporation" shall include any service as a director, officer, employee or
agent of the Corporation which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants, or its beneficiaries; and a person who acted in good faith and
in a manner reasonably believed to be in the interest of an employee benefit
plan shall be deemed to have acted in a manner "not opposed to the best
interests of the Corporation" as referred to in this Agreement.


3.Limitation of Liability.


(a)To the fullest extent permitted by law, the Indemnitee shall not be subjected
to loss, liability, expense or damage of any kind or nature whatsoever in
respect of the Indemnitee's errors or omissions (or alleged errors or omissions)
in serving the Corporation or its stockholders so long as (i) the Indemnitee
shall act in good faith and in a manner which he reasonably believes not to be
opposed to the best interests of the Corporation and (ii) such errors or
omissions, if any, are not shown by clear and convincing evidence to have
involved:


(i)
a breach of the Indemnitee's duty of loyalty;



(ii)
acts or omissions not in good faith or which involve intentional misconduct or a
knowing violation of law;



(iii)
any act from which the Indemnitee derives improper personal benefit; or



(iv)
the unlawful payment of dividends or the unlawful repurchase of stock.



(b)Without limiting the generality of (a) above and to the fullest extent
permitted by law, the Indemnitee shall have no personal liability to the
Corporation, its stockholders or any other person claiming derivatively through
the Corporation, regardless of the theory or principle under which such
liability may be asserted, for:


(i)
punitive, exemplary or consequential damages;



(ii)
treble or other damages computed based upon any multiple of damages actually and
directly proved to have been sustained;



(iii)
fees of attorneys, accountants, expert witnesses or professional consultants; or



(iv)
civil fines or penalties of any kind or nature whatsoever.



4.Indemnity in Third-Party Proceedings.


The Corporation shall indemnify the Indemnitee in accordance with the provisions
of this Section 4 if the Indemnitee is a party to or threatened to be made a
party to any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor), against all Expenses, judgments
and fines actually and reasonably incurred by the Indemnitee in connection with
such Proceeding, if the Indemnitee acted in good faith and in a manner which the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation and, in the case of a criminal proceeding, in addition, had no
reasonable cause to believe that the Indemnitee's conduct was unlawful. The
termination of any such Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner which the Indemnitee reasonably believed to be in the best interests
of the Corporation, and with respect to any criminal proceeding, that the
Indemnitee had reasonable cause to believe that the Indemnitee's conduct was
unlawful.





--------------------------------------------------------------------------------







5.Indemnity in Proceedings by or in the Right of the Corporation.


The Corporation shall indemnify the Indemnitee in accordance with the provisions
of this Section 5 if the Indemnitee is a party to or threatened to be made a
party to any Proceeding by or in the right of the Corporation to procure a
judgment in its favor, against all Expenses actually and reasonably incurred by
the Indemnitee in connection with the defense or settlement of such Proceeding,
if the Indemnitee acted in good faith and in a manner which the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation. However, no indemnification shall be made under this Section 5 in
respect of any claim, issue or matter as to which such person shall have been
finally adjudged by a court to be liable for negligence or misconduct in the
performance of the Indemnitee's duty to the Corporation, unless and only to the
extent that any court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity.


6.Indemnification of Expenses of Successful Party.


Notwithstanding any other provisions of this Agreement, to the extent that the
Indemnitee has been successful on the merits or otherwise, in defense of any
Proceeding or in defense of any claim, issue or matter therein, including the
dismissal of an action without prejudice, the Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.


7.Advances of Expenses.


The Expenses incurred by the Indemnitee pursuant to Sections 4, 5 and 9 in any
Proceeding shall be paid by the Corporation in advance of the final disposition
of the Proceeding at the written request of the Indemnitee, if the Indemnitee
shall undertake to repay such amount to the extent that it is ultimately
determined by a court that the Indemnitee is not entitled to indemnification.
Such advances shall be made without regard to the Indemnitee's ability to repay
such Expenses. The Corporation is expressly authorized to establish a trust,
escrow account or other secured funding source for the payment of advances made
and to be made pursuant to this Section 7 or of Expenses incurred by the
Indemnitee pursuant to Sections 4, 5 and 9 in any Proceeding.


8.Right of the Indemnitee to Indemnification Upon Application.


Any indemnification or advance under Sections 4, 5, 7 or 9 shall be made no
later than 45 days after receipt of the written request of the Indemnitee,
unless a determination is made within such 45-day period by (a) the Board of
Directors by a majority vote of a quorum consisting of directors who were not
parties to the applicable Proceeding, or (b) independent legal counsel in a
written opinion (which counsel shall be appointed if such a quorum is not
obtainable), that the Indemnitee has not met the relevant standards for
indemnification set forth in Sections 4, 5 or 9 or that an exclusion set forth
in Section 10 is applicable.


The right to indemnification or advances as provided by this Agreement shall be
enforceable by the Indemnitee in any court of competent jurisdiction. The burden
of proving by clear and convincing evidence that indemnification or advances are
not appropriate shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or independent legal counsel) to
have made a determination prior to the commencement of such action that
indemnification or advances are proper in the circumstances because the
Indemnitee has met the applicable standard of conduct nor an actual
determination by the Corporation (including its Board of Directors or
independent legal counsel) that the Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct. The
Indemnitee's expenses incurred in connection with successfully establishing the
Indemnitee's right to indemnification or advances, in whole or in part, in any
Proceeding shall also be indemnified by the Corporation.


9.Additional Indemnification.


(a)Notwithstanding any limitation in Sections 4 or 5, the Corporation shall
indemnify the Indemnitee to the fullest extent permitted by law in accordance
with the provisions of this Section 9(a) if the Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Corporation to procure a judgment in its favor) involving a
claim against the Indemnitee for breach of fiduciary duty by the Indemnitee,
against any judgments and all Expenses actually and reasonably incurred by the
Indemnitee in connection with such Proceeding, except that the Corporation shall
not make any indemnity under this Section 9(a):







--------------------------------------------------------------------------------





(i)
on account of the Indemnitee's conduct that constitutes a breach of the
Indemnitee's duty of loyalty to the Corporation or its stockholders;



(ii)
on account of the Indemnitee's acts or omissions not in good faith, intentional
misconduct, knowing violations of law, fraud or deliberately dishonest conduct;
or



(iii)
if a final decision by a court having jurisdiction in the matter determines that
such indemnification is unlawful.



(b)Notwithstanding any limitation in Sections 4, 5 or 9(a), the Corporation will
indemnify the Indemnitee with respect to any Proceeding against Expenses,
judgments and fines to the fullest extent permitted by the Act, including the
nonexclusivity provision of ORS 60.414 and including any amendments to the Act
adopted after the date hereof that may increase the extent to which a
corporation may indemnify its officers and directors.


(c)The indemnification provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the Articles,
the Bylaws, any other agreement, any vote of shareholders or directors, the Act,
or otherwise, both as to action in the Indemnitee's official capacity and as to
action in another capacity while holding such office. The indemnification under
this Agreement shall continue as to the Indemnitee even though the Indemnitee
may have ceased to be a director or officer and shall inure to the benefit of
the heirs, executors, administrators, and personal representatives of the
Indemnitee.


10.Indemnity Exclusions.


Notwithstanding any provision in this Agreement other than Section 6, the
Corporation shall not be obligated under this Agreement to make any
indemnification or advances in connection with any claim made against the
Indemnitee:


(a)for which payment is required to be made to or on behalf of the Indemnitee
under any insurance policy, except with respect to any excess amount to which
the Indemnitee is entitled under this Agreement beyond the amount of payment
under such insurance policy; or


(b)with respect to a transaction in which the Indemnitee received an improper
personal benefit; or


(c)for an accounting of profits made from the purchase and sale by the
Indemnitee of securities of the Corporation within the meaning of Section 16(b)
of the Securities Exchange Act of 1934 and amendments thereto or similar
provision of any state statutory law or common law.


11.Partial Indemnification.


If the Indemnitee is entitled under any provisions of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments and fines actually and reasonably incurred by the Indemnitee in the
investigation, defense, appeal or settlement of any Proceeding, but not,
however, for the total amount thereof, the Corporation shall nevertheless
indemnify the Indemnitee for the portion of such Expenses, judgments or fines to
which the Indemnitee is entitled.


12.Severability.


If this Agreement or any portion thereof shall be invalidated on any ground by
any court of competent jurisdiction, then the Corporation shall nevertheless
indemnify the Indemnitee as to Expenses, judgments and fines with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated or by any other applicable law.


13.Notice.


The Indemnitee shall, as a condition precedent to the Indemnitee's right to be
indemnified under this Agreement, give to the Corporation notice in writing as
soon as practicable of any claim made against the Indemnitee for which indemnity
will or could be sought under this Agreement. Notice to the Corporation shall be
directed to the Corporation at its principal business office or such other
address as the Corporation shall designate in writing to the Indemnitee. Notice
shall be deemed received three days after the date postmarked if sent by prepaid
mail, properly addressed. In addition, the Indemnitee shall give the Corporation
such information and cooperation as it may reasonably require and as shall be
within the Indemnitee's power.





--------------------------------------------------------------------------------







14.Applicable Law.


This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Oregon without regard to the principles of
conflict of laws.


15.Successors and Assigns.


This Agreement shall be binding upon the Corporation and its successors and
assigns.


IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.




INDEMNITEE
 
KEY TECHNOLOGY, INC.






